[Cite as In re Estate of Stockmaster, 2012-Ohio-41.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




IN THE MATTER OF:

      THE ESTATE OF                                     CASE NO. 13-11-10
      STELLA R. STOCKMASTER,

[HAROLD STOCKMASTER, Executor of
the Estate of Stella R. Stockmaster, AND                OPINION
RONALD SMITH, ESQ. - APPELLANTS].




                  Appeal from Seneca County Common Pleas Court
                             Trial Court No. 20071114

                       Judgment Reversed and Cause Remanded

                            Date of Decision: January 9, 2012




APPEARANCES:

        John A. Coble, Joseph F. Albrechta and Brad Culbert for
        Appellants

        James H. Ellis, III for Appellee, Harold J. Stockmaster

        Francis Stockmaster, Appellee

        Virginia Ruffing, Appellee
Case No. 13-11-10




SHAW, J.

         {¶1} Appellants, Harold Stockmaster (“Harold”), executor of the estate of

Stella Stockmaster, and Ronald Smith (“Attorney Smith”), attorney for the estate

of Stella Stockmaster (“the estate”), appeal the February 28, 2011 judgment of the

Common Pleas Court, Probate Division, of Seneca County, Ohio, determining the

total amount of attorney’s fees to be paid by the estate.1

         {¶2} The decedent, Stella Stockmaster (“Stella”), died testate on November

20, 2006. At the time of her death, Stella was not married but was survived by her

four    children,      Harold,       Dorothy Hossler            (“Dorothy”),         Virginia      Ruffing

(“Virginia”), and Francis Stockmaster (“Francis”), each of whom were named as

beneficiaries under various provisions of Stella’s will. By far, the largest portion

of the estate consisted of real property. According to the terms of this will, Harold

and Dorothy were named as the co-executors of the estate.

         {¶3} Upon his mother’s death, Francis hired an attorney to represent him in

the estate proceedings. Initially, this attorney filed an application in the Probate

1
  In the notice of appeal filed in this Court, Harold is named as an appellant in his capacity as executor for
the estate, along with Attorney Smith, both of whom appear to be represented by the same counsel in this
appeal. The sole assignment of error raises the issues that the amount of attorney fees chargeable to the
estate is too low and is impermissibly capped. Thus, it appears that Harold, as executor, is contending that
the estate should have to pay more in attorney’s fees. However, “[i]t is well established in Ohio that an
appeal lies only on behalf of a party aggrieved. Such party must be able to show that he has been
prejudiced by the judgment of the lower court.” Love v. Tupman (1969), 19 Ohio St.2d 111, 113, 249
N.E.2d 794; see, also, Dawson v. Dawson, 3rd Dist. Nos. 14-09-08, 14-09-10, 14-09-11, 14-09-12, 2009-
Ohio-6029, ¶ 27. Certainly, the estate has not been aggrieved by an award of a lesser amount of attorney
fees, which is also capped. Therefore, Harold, in his capacity as executor, has no legal interest in this
appeal as an appellant.

                                                     -2-
Case No. 13-11-10



Division of the Erie County Common Pleas Court to probate Stella’s will in that

court. However, on April 13, 2007, Attorney Smith, who was retained by the co-

executors to represent the estate, filed an application to probate the will in Seneca

County, Ohio. Eventually, the probate case in Erie County was dismissed, and the

estate action instituted in Seneca County proceeded.

        {¶4} A number of claims against the estate were made, and both Harold and

Dorothy filed motions to purchase a portion of the real property belonging to the

estate. Some claims were allowed by the co-executors, some were rejected, and an

inventory and appraisal of the estate’s assets was filed. In addition, a computation

of the fees of the co-executors in accordance with the provisions of R.C. 2113.35,

which reflected a total amount of $9,799.73, was filed on September 14, 2007. On

that same date, the co-executors also filed a computation of attorney fees for the

estate, pursuant to Local Rule 71.4 of the Seneca County Probate Court, which

reflected a total amount of $17,778.23.2

        {¶5} Francis opposed Dorothy’s motion to purchase a portion of the real

property belonging to the estate because of her position as co-executor and

because the will did not contain a provision that specifically permitted her to


2
  Local Rule 71.4 provides that the computation set forth in Appendix B-1 of the Rules is to serve “as a
guide in determining fees to be charged to the estate for legal services of an ordinary nature rendered as
attorney for the executor * * * in the complete administration of a decedent’s estate. * * * SUCH
SCHEDULES, HOWEVER, ARE NOT TO BE CONSIDERED AS SCHEDULES OF MINIMUM OR
MAXIMUM FEES TO BE CHARGED, NOR WILL THEY BE AUTOMATICALLY APPROVED.”

                                                   -3-
Case No. 13-11-10



purchase any of the property, as it did for Harold. The trial court held a hearing on

this matter, and on October 11, 2007, it overruled Dorothy’s motion.

       {¶6} In March of 2009, Francis filed a motion to compel Harold, as

executor, to sell one of the parcels of property belonging to the estate. Shortly

thereafter, Attorney Smith filed a memorandum on behalf of the estate opposing

Francis’ motion to compel. That same day, Attorney Smith also filed a motion on

behalf of the estate to extend the time for filing an accounting in the estate because

Dorothy was seriously ill, had been hospitalized, and lost her husband in late

January, all of which necessitated additional time for her to complete the

accounting.

       {¶7} On September 4, 2009, Dorothy died. As a result, Attorney Smith

filed a motion to have Harold appointed as the sole executor. After conducting a

hearing on this matter, the trial court appointed Harold as the sole executor on

December 4, 2009.

       {¶8} In June of 2010, Attorney Smith filed a motion for extraordinary fees

and attached an itemized statement of the number of hours and a description of the

work he performed for the estate.        On that same day, Harold, acting in his

individual capacity, filed a motion for the trial court to permit him to purchase two

of the parcels of real estate belonging to the estate, as provided in the will. Francis



                                         -4-
Case No. 13-11-10



opposed both motions, and a hearing was conducted by the trial court on these

matters.

       {¶9} At the conclusion of the hearing, the trial court found that it was

unable to determine what attorney fees were for ordinary activities of the estate

administration, for extraordinary fees of the estate administration, and for executor

activities ordinarily conducted by the executor but that were conducted by

Attorney Smith.     Thus, the court ordered Attorney Smith to file additional

information to assist the court in ascertaining these amounts and noted that it

would set the matter for further hearing once the additional information was filed.

In addition, the trial court denied Harold’s request to purchase the two parcels of

real property belonging to the estate.

       {¶10} Harold timely appealed the trial court’s judgment denying his request

to purchase the real property belonging to the estate. While that matter was

pending in this Court, Attorney Smith filed a “Notice of Filing”, which contained

the additional information requested by the trial court, delineating which fees

Attorney Smith believed were ordinary (134.3 hours x $130.00/hr. = $17,459.00),

extraordinary (186.7 hours x $130.00/hr. = $24,271.00), and which were incurred

because he conducted activities normally performed by the executor (24 hours x

$130.00/hr. = $3,120.00). The total amount sought by Attorney Smith totaled

$44,850.00.

                                         -5-
Case No. 13-11-10



       {¶11} A hearing was held on Attorney Smith’s motion for extraordinary

fees on December 15, 2010. At that time, Attorney Smith testified and submitted

two exhibits in support of his motion. Virginia, who was unrepresented, cross-

examined Attorney Smith but only asked questions regarding whether Attorney

Smith had done anything to help resolve any of the problems surrounding Harold’s

attempt to exercise his option to purchase the real property belonging to the estate.

Counsel for Francis did not cross-examine Attorney Smith, and no other testimony

and/or exhibits were presented by Attorney Smith or any of the parties.

       {¶12} During closing statements, Francis’ attorney informed the trial court

that he had no objection to the documents showing Attorney Smith’s time and the

nature of the work he performed in this case, specifically stating that Attorney

Smith was a “fine attorney”, that he had no concerns that Attorney Smith actually

performed the work as described in the documentation, and that he should be

compensated. (Hrg., 12/15/10, pp. 59, 62.) Nevertheless, counsel for Francis

expressed his concern as to who should have to compensate Attorney Smith as he

believed some of the matters Attorney Smith handled were issues between the

beneficiaries and their respective attorneys, not matters for the estate to address.

Counsel for Francis also raised concerns over the fees for duties of the executor

that Attorney Smith performed because the entire amount of executor fees had

already been determined and dispersed to Harold and Dorothy’s estate and

                                         -6-
Case No. 13-11-10



apparently one or both of them did not entirely fulfill their obligations. Counsel

for Francis did not provide the trial court with any specific amounts that he

believed were not compensable from the estate or otherwise present any evidence

contrary to the evidence presented by Attorney Smith.

       {¶13} On February 28, 2011, the trial court rendered its decision on this

issue. The court found that the following amounts were reasonable attorney’s

fees: $17,459.00 for ordinary fees, and $17,778.23 for extraordinary attorney’s

fees and fees for performing executor duties. The trial court further noted that

three estate matters were not complete: (1) the issue regarding Harold’s option to

purchase the real property that was pending in this Court; (2) the sale/disposition

of that property in a manner consistent with this Court’s future decision; and (3)

the final accounting of the estate. The trial court then ordered the estate to pay

Attorney Smith $17,459.00 for his ordinary fees incurred to date and to pay

Attorney Smith $17,778.23 as extraordinary fees after the filing of the final

account and noted that this amount would represent the full payment for the

remainder of Attorney Smith’s fees for the completion of the entire estate.

       {¶14} This appeal followed, and Attorney Smith now asserts one

assignment of error for our review.

       THE TRIAL COURT ERRED AND ABUSED ITS
       DISCRETION    BY    ARBITRARILY     REDUCING
       APPELLANT’S ATTORNEY FEES AND BY EFFECTIVELY

                                        -7-
Case No. 13-11-10



      CAPPING ALL FUTURE ATTORNEY FEES FOR SERVICES
      APPELLANT WILL RENDER TO THE ESTATE.

      {¶15} Revised Code section 2113.36 allows the estate to reimburse the

executor for the cost of reasonable attorney fees. The burden of production on the

issue of whether the attorney fees proposed to be paid by the estate are reasonable

is upon the party seeking to obtain the fees. In re Estate of Verbeck, 173 Ohio St.

557, 558-559, 184 N.E.2d 384 (1962). The determination of whether the attorney

fees are reasonable and the amount of those fees are matters within the probate

court’s discretion and will not be reversed on an appeal absent an abuse of that

discretion. In re Estate of Wirebaugh, 84 Ohio App.3d 1, 5, 616 N.E.2d 245

(1992).

      {¶16} Attorney fees in all matters are governed by the Rules of Professional

Conduct, which provide:

      (a) A lawyer shall not make an agreement for, charge, or
      collect an illegal or clearly excessive fee. A fee is clearly
      excessive when, after a review of the facts, a lawyer of ordinary
      prudence would be left with a definite and firm conviction that
      the fee is in excess of a reasonable fee. The factors to be
      considered in determining the reasonableness of a fee include the
      following:

      (1) the time and labor required, the novelty and difficulty of
      the questions involved, and the skill requisite to perform the
      legal service properly;




                                        -8-
Case No. 13-11-10



      (2) the likelihood, if apparent to the client that the acceptance
      of the particular employment will preclude other employment by
      the lawyer;

      (3) the fee customarily charged in the locality for similar legal
      services;

      (4) the amount involved and the results obtained;

      (5) the time limitations imposed by the client or by the
      circumstances;

      (6) the nature and length of the professional relationship with
      the client;

      (7) the experience, reputation, and ability of the lawyer or
      lawyers performing the services;

      (8) whether the fee is fixed or contingent.

Prof. Cond. R. 1.5.

      {¶17} In the present case, Attorney Smith testified as to the reasonableness

of his fees and explained the contents of Exhibits 1 and 2, which listed all of the

time he spent on matters related to the estate. These exhibits were also coded:

items that were not underlined indicated that this was an ordinary activity on

behalf of the estate, items that were underlined in red indicated that this was an

extraordinary activity on behalf of the estate, and items that were underlined in

blue indicated that this was an activity conducted by Attorney Smith for the estate

that an executor would normally have performed.



                                        -9-
Case No. 13-11-10



       {¶18} As previously noted, none of the beneficiaries questioned that

Attorney Smith performed all of these activities or that these were reasonable

attorney fees. The only issues were raised by counsel for Francis. These issues

concerned (1) the fact that the co-executors were paid in full from the estate, a

total amount in excess of $9,000.00, yet Attorney Smith fulfilled some of these

duties and also sought payment from the estate for his performance and (2) that

some of Attorney Smith’s activities appeared to have been related to matters

between the beneficiaries rather than on behalf of the estate. However, Francis did

not indicate any specific items listed in the exhibits that he found to be

questionable or otherwise provide a total amount that he thought were not

chargeable to the estate.

       {¶19} In its judgment entry as to the amount of attorney fees properly

chargeable to the estate, the trial court found that a caustic relationship existed

between the beneficiaries of the estate, which made the administration of the estate

difficult and time consuming. The trial court also found that a high level of

mistrust and dysfunction existed between the beneficiaries, which caused delays in

the administration of the estate and “invariably led to [Attorney] Smith spending

inordinate amounts of time and effort administering the Estate.” The court further

noted that there were multiple contested motions and hearings in the estate and



                                       -10-
Case No. 13-11-10



that the dispute regarding the option to purchase made the administration of the

estate time consuming.

       {¶20} The trial court then considered the factors provided in Prof. Cond. R.

1.5 and found as follows. As to the first factor regarding the difficulty of the

questions involved in this case, although the court found that the issues presented

did not exceed the knowledge or ability of an attorney of ordinary competence, the

court found that the poor relationships of the beneficiaries, the death of one of the

co-executors, and the dispute arising out of Harold’s option to purchase the real

estate caused Attorney Smith to expend substantial time and labor in his legal

representation.

       {¶21} As to the second factor regarding Attorney Smith’s ability to accept

other employment, the trial court noted that Attorney Smith testified that his

representation of the estate limited his ability to pursue other clients’ matters, but

he presented no evidence as to any specific clients/matters that he was unable to

handle because of the time he spent on this estate. As to the third factor regarding

the customary fee charged in the area, the trial court noted that no expert

testimony was presented about the customary fee for estates in Seneca County.

Attorney Smith’s exhibits reflected that he charged $130.00 per hour for each

activity performed by him.



                                        -11-
Case No. 13-11-10



       {¶22} As to the fourth factor regarding the amounts involved and the results

obtained, Attorney Smith testified that he facilitated the sale of one tract of real

estate and attempted to facilitate the sale of the remaining parcels. The trial court

found that four years after Stella’s death, a majority of the real estate had not been

transferred, that the final account had not been completed, and that a substantial

amount of Attorney Smith’s time was spent negotiating and facilitating potential

deals between the beneficiaries regarding the disputed option to purchase. The

trial court found that there was no evidence regarding the fifth factor related to the

time limitations imposed by the estate or by the circumstances.

       {¶23} The trial court found in regards to the sixth factor, the nature and

length of the professional relationship, that Attorney Smith was a neighbor and

friend with Stella’s family, that no fee agreement was ever entered into between

the co-executors and Attorney Smith, and that Attorney Smith simply began

working on the estate for the co-executors and tracked his time and activities. The

trial court found this “troubling” because neither the co-executors nor the

beneficiaries seemed to have any “meaningful concept” of what the attorney fees

for the estate would be, which could have been prevented with a written fee

agreement.

       {¶24} The trial court found that the seventh factor, the experience,

reputation, and ability of Attorney Smith, was shown through Attorney Smith’s

                                        -12-
Case No. 13-11-10



“self-serving assertion that he is experienced, competent and reputable.” Lastly,

the trial court found as to the eighth factor regarding fixed or contingent fees, that

there was no evidence of any such agreement between Attorney Smith and the co-

executors.

         {¶25} Based on these findings, the trial court allowed the amount requested

by Attorney Smith of $17,459.00 for ordinary attorney fees but only allowed an

additional $17,778.23 for extraordinary fees and attorney fees for executor duties

to be paid to Attorney Smith upon the filing of the final account. This amount

created a difference of $9,612.77 between the amount requested by Attorney

Smith and the amount allowed by the trial court.3 The trial court further ordered

that this amount was to represent the full payment for the remainder of Attorney

Smith’s fees for the future completion of the estate, which was awaiting this

Court’s decision on Harold’s option to purchase, the sale and/or disposition of the

real estate once our decision was rendered, and a final accounting.

         {¶26} While the trial court made a number of detailed findings to support

its allowance of extraordinary fees, all of which were supported by the

uncontroverted evidence before it, the court failed to provide any basis for


3
  In his brief to this Court, Attorney Smith noted that this was a difference of $8,806.77, based upon his
request for a total amount of fees of $44,044.00. While this was the total amount originally requested in his
June 3, 2010 motion for fees, in his notice of filing of November 19, 2010, and in his exhibits, Attorney
Smith noted that he omitted 6.2 hours of time, which were also extraordinary fees, from his original request
but had now included those hours in his fee request. These hours account for the $806.00 difference
between Attorney Smith’s brief to this Court and the exhibits submitted to the trial court.

                                                   -13-
Case No. 13-11-10



reducing the amount of this allowance to the extent that it did. There is nothing

evident from the record or from the trial court’s findings that demonstrates in any

way a basis for the trial court to conclude that only $17,778.23 was a reasonable

amount for extraordinary fees and executor duties, particularly considering that

none of the beneficiaries and/or the executor presented any evidence contrary to

the documentation and testimony presented by Attorney Smith.

         {¶27} Although the trial court may have made a reasoned and supported

decision for reducing the amount requested by Attorney Smith, i.e. finding some

activity and/or time spent to not be compensable or determining that $130.00 per

hour for some and/or all items was an unreasonable amount, we simply are unable

to determine and, therefore, can only guess at its rationale based upon the record

and judgment entry before us. Thus, while the trial court’s final dollar amount is

specific, it is also, by definition, arbitrary because on its face it is a random

amount that is neither consistent with the evidence in the record nor the findings

made by the trial court. As such, we have no choice but to find that the trial court

abused its discretion by simply setting a lump sum and unexplained amount of

$17,778.23 for extraordinary fees and fees for executor duties.4


4
  We note that this figure is the same amount as the figure originally determined in September of 2007, by
Local Rule 71.4 as the expected amount of ordinary attorney fees for the estate. This would appear to be
the source of the trial court’s total allowance for extraordinary fees. However, the fact that this may be the
source of the dollar amount, thus rendering it less random, does not render this amount any less arbitrary in
regards to the allowance of extraordinary fees in light of the record before this Court.

                                                    -14-
Case No. 13-11-10



       {¶28} In addition, we find that the trial court’s purported decision to allow

no future attorney fees despite the fact that Attorney Smith may be needed again to

provide legal assistance in the administration of the estate, as there are still

outstanding matters that must be addressed before the estate may be closed, is also

an abuse of discretion. If Attorney Smith renders services to the estate after the

date of his request for fees, the trial court is obligated to review any request for

fees for such services to determine whether they are reasonable. See In re Estate

of Kendall, 171 Ohio App.3d 109, 2007-Ohio-1672, 869 N.E.2d 728, ¶ 32. “To

conclude summarily that no further fees will be considered, without first

determining whether they are reasonable and necessary, is premature and

constitutes an abuse of discretion.” Id.

       {¶29} For all of these reasons, the assignment of error is sustained, and the

judgment of the Common Pleas Court, Probate Division, of Seneca County, Ohio,

is reversed and the cause remanded for further proceedings consistent with this

opinion.

                                                           Judgment Reversed and
                                                                Cause Remanded

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




                                           -15-